Citation Nr: 1025946	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-25 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to basic eligibility for Dependents' 
Education Assistance (DEA) under 38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Navy from November 
1969 to September 1977; and he had service in the Reserves from 
September 1977 to August 1993. 

The appellant is the Veteran's former wife; she seeks DEA 
benefits on behalf of their son, who has now received the age of 
majority.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which denied the appellant's petitions to reopen 
claims for entitlement to service connection for the Veteran's 
cause of death and DEA benefits.

In a November 2007 notice of disagreement (NOD), the appellant 
indicated her objection only to the RO's denial of her petition 
to reopen her claim for DEA benefits.  No objection was made to 
the denial of her petition to reopen the claim of entitlement to 
service connection for the Veteran's cause of death, thus, this 
issue is not before the Board for consideration.

The appellant testified before the undersigned at a March 2010 
Travel Board hearing.  A copy of that hearing transcript has been 
associated with the claims file.

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for the 
Veteran's cause of death was raised by the appellant at 
the March 2010 hearing, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  As the 
Veteran's son reached the age of majority during the 
pendency of the instant claim, the appellant does not have 
standing to pursue this referred claim but it may be 
prosecuted by the Veteran's adult son should he so wish.  
Thus, this matter is referred to the AOJ for clarification 
and appropriate action.  


FINDINGS OF FACT

1.   The appellant's claim of entitlement to DEA benefits was 
denied as a matter of law in a November 2006 Board decision; her 
Motion for Reconsideration of the November 2006 Board decision 
was denied in December 2006; the appellant did not appeal.  

2.  Service connection for the Veteran's cause of death has not 
been granted since the issuance of the November 2006 Board 
decision.

3.  The evidence associated with the record since the November 
2006 rating decision is mostly cumulative or redundant in nature, 
or does not raise a reasonable possibility of substantiating a 
claim for service connection for the cause of the Veteran's death 
so as to make the appellant's and the Veteran's son eligible for 
DEA benefits.




CONCLUSIONS OF LAW

1.  The November 2006 Board decision, denying entitlement to DEA 
benefits, is final.  38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. 
§§ 20.1100, 20.1104 (2009).

2.  As new and material evidence has not been received, the 
criteria for reopening the November 2006 rating decision, denying 
entitlement to DEA benefits and to service connection for the 
Veteran's cause of death, is not new and material.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Specific to requests to reopen 
a previously-denied claim, VA must provide notice that describes 
the basis for the previous denial, as well as the reopening 
criteria and the criteria for establishing the underlying claim 
found to be unsubstantiated in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In a March 2007 pre-rating letter, the RO provided the appellant 
with VCAA notice that complies with the Kent requirements and 
informed her that her claims had been previously denied because 
the evidence failed to show that the Veteran's death was linked 
to service; that, because she did not appeal the November 2006 
Board decision, new (existing evidence not previously submitted 
to VA) and material (evidence relating to an unestablished fact 
necessary to substantiate the claim) evidence must be submitted 
to reopen her claims; and that new and material evidence can be 
neither cumulative nor redundant of evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claims.

During the Board hearing testimony, the appellant admitted that 
she did not have any other evidence, such as statements from 
doctors that would support her contention that either the 
Veteran's liver disease or his colorectal cancer was the result 
of military service.  She asked that the record remain open 60 
days to give her time to solicit an opinion that would support 
her contention that the Veteran's death was related to his 
military service.  The record was held open, but the appellant 
did not submit any additional evidence or opinion in support of 
her claim during the 60-day period.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), that VA's notice requirements 
apply to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  As the appellant's claim is 
not being reopened, no effective date will be assigned and 
therefore there is no prejudice to the appellant as this issue is 
moot.  Id.  Thus, any VCAA notice error in this case is deemed 
harmless and does not preclude appellate consideration of the 
claimant's petition to reopen.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009) (holding that a party alleging defective notice 
has the burden of showing how the defective notice was harmful).

As to VA's duty to assist the appellant with the obtaining 
evidence necessary to substantiate a claim, under 38 U.S.C.A. § 
5103A, in this case VA has associated with the record copies of 
the Veteran's available service treatment records, identified 
post-service medical records, hearing transcripts, and various 
statements submitted by the appellant and her representative, on 
her behalf.  There is no indication from the claims file of any 
additional medical records that VA has not obtained or made 
sufficient efforts to obtain.  This is particularly so here where 
a Formal Finding on the Unavailability of Service Records was 
already in the claims file in April 2006.  

In summary, all relevant facts have been properly developed in 
regard to the appellant's petition to reopen, and no further 
assistance is required in order to comply with VA's statutory 
duty to assist with the development of facts pertinent to her 
appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Accordingly, the Board finds that no prejudice to the appellant 
will result from an adjudication of the matter on appeal.  
Rather, remanding this case for further notice and/or development 
would be an essentially redundant exercise and would result only 
in additional delay with no benefit to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

DEA Criteria

In pertinent part, Chapter 35, Title 38, United States Code, 
extends the VA educational program to surviving spouses and 
children of veterans who died of service-connected disabilities 
and to the surviving spouse/children of a veteran who, when he 
died, had a service-connected total disability that was permanent 
in nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1), 3510 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2009).

Under the provisions of 38 C.F.R. § 21.3041(a), the basic 
beginning date of eligibility for educational assistance is 
normally the date the child reaches age 18, or the date of the 
child's completion of secondary schooling, whichever occurs 
first. However, no person is eligible for educational assistance 
who has reached his or her 26th birthday on or before the 
effective date of a finding of permanent total service- connected 
disability.  38 C.F.R. § 21.3040(c) (2009).

New and Material Evidence Criteria

An appellant may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108.  

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The newly-presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and material.  
See Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

For the purpose of determining whether new and material evidence 
has been presented to reopen a claim, the evidence for 
consideration is that which has been presented or secured since 
the last time the claim was finally disallowed on any basis, and 
not only since the last time it was disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  Here, the last 
final denial was the November 2006 Board decision. 

Analysis

The appellant's claim for DEA benefits, on behalf of her and the 
Veteran's son, was denied as a matter of law, in a November 2006 
Board decision, as the Veteran's death was not found to be 
service connected.  The appellant filed a Motion for 
Reconsideration of this Board decision in December 2006; this 
motion was denied by the Board in a December 2006 letter.  She 
did not file an appeal with the Court.  Thus, this Board decision 
is therefore final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

The newly-submitted evidence, to include the appellant's 
statements and testimony, is essentially cumulative of the 
evidence of record at the time of the November 2006 Board 
decision.  Such evidence continues to show that the Veteran was 
diagnosed with liver disease and colon cancer prior to his death, 
but there is no evidence linking either disease to service to 
include Reserve service.  As a result, since the issuance of the 
November 2006 Board decision, service connection for the 
Veteran's cause of death has not been granted.  The appellant's 
and Veteran's son therefore does not meet the basic eligibility 
requirements for entitlement to DEA under the provisions of 
Chapter 35.

Finally, although the appellant's statements and testimony are 
presumed under the holding in Justus to be credible, lay 
assertions of medical causation cannot serve as the predicate to 
reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. 
App. 211 (1993).  In YT v. Brown, 9 Vet. App. 195 (1996), the 
Court found that the appellant's opinion was not material to the 
issue of medical causation.  See also Bostain v. West, 11 Vet. 
App. 124 (1998) (lay hearing testimony which is cumulative of 
previous contentions which were considered by the decisionmaker 
at the time of the prior final disallowance of the claim is not 
new evidence).

Under these circumstances, the Board concludes that the 
additional evidence added to the claims file since the Board's 
November 2006 decision does not constitute new and material 
evidence sufficient to reopen the previously-denied claims for 
service connection for the cause of the Veteran's death and for 
basic eligibility for DEA benefits.  As such, the Board's 
November 2006 decision remains final, and the appeal to reopen 
must be denied.  As the appellant has not fulfilled the threshold 
burden of submitting new and material evidence to reopen the 
previously-disallowed claim, the benefit-of-the-doubt doctrine is 
not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence not having been received, the petition 
to reopen a claim for basic eligibility for DEA benefits under 
Chapter 35, Title 38, United States Code, is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


